DETAILED ACTION
In response to remarks filed 06/25/2022
Status of Claims
Claims 1-9 are currently pending;
Claims 2, 4, and 8 are currently amended;
Claims 1, 3, and 5-7 were previously presented;
Claim 9 is new;
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allard (US 2014/0105684).
With regards to claim 1, Allard discloses a tunnel for detention and infiltration of water (“modular underground system for water management), the tunnel comprising: a substantially level longitudinal void space belowground mechanically excavated and lined with structural liner segments disposed to provide certain volume for accumulation of water, portions of said liner segments having been fitted with perforation (301, 306) disposed to establish hydraulic communication between interior of said tunnel and exterior ground formations thereby providing certain capacity for infiltration of said water into ground, said perforations covering the invert of said tunnel to ensure complete emptying of said tunnel via infiltration (paragraph 0056 and 0066-0067; figures 1-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 2014/0105684) in view of Maestro (US 2005/0100410).
As to claim 2, Allard discloses the invention substantially as claimed. However, Allard is silent about further fitted with at least one vertical shaft filled with granular material extending below invert of said tunnel and in hydraulic communication with the low point of said tunnel via an inlet, said vertical shaft disposed to provide said tunnel with additional capacity for infiltration and complete emptying of said tunnel via infiltration of said water into ground. Maestro teaches a similar tunnel for detention and infiltration including at least one vertical shaft (68, 77) filled with granular material extending below invert (figure 5) of said tunnel and in hydraulic communication with the low point of said tunnel via inlet, said vertical shaft disposed to provide said tunnel with additional capacity for infiltration and complete emptying of said tunnel via infiltration into the ground. It would have been obvious to one of ordinary skill in the art to modify the tunnel of Allard to include the vertical shaft as taught by Maestro, to provide further infiltration capacity. 
As to claim 3, Allard discloses wherein there are no perforation in portions of said liner (paragraph 0056; figures 1-3). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 2014/0105684) in view of Ruas (FR 2900944).
With regards to claim 4 and 7, Allard discloses a tunnel for detention, infiltration, and retention of water, the tunnel (“modular underground system for water management) comprising: a substantially level longitudinal void space belowground mechanically excavated and lined with structural liner segments disposed to provide certain volume for accumulation of water, portions of said liner segments having been fitted with perforation (301, 306) (optionally can be without perforations) disposed to establish hydraulic communication between interior of said tunnel and exterior ground formations thereby providing certain capacity for infiltration of said water into ground, and at least one low point disposed to facilitate the hydromechanical removal of the majority of said stormwater retained. (paragraph 0056 and 0066-0067; figures 1-12). Allard discloses the invention substantially as claimed. However, Allard is silent about said perforations existing only at certain level above invert of said tunnel to prevent complete emptying of said tunnel via infiltration thus retaining certain volume of water within. Ruas teaches a similar tunnel (1) including perforations (2) existing only at certain level above invert of said tunnel to prevent complete emptying of said tunnel via infiltration thus retaining certain volume of water within. It would have been obvious to one of ordinary skill in the art to modify the perforations of Allard to be located as taught by Ruas, since it would provide a tunnel with storage capacity.
Claim 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 2014/0105684) in view of Ruas (FR 2900944) and Maestro (US 2005/0100410).
As to claim 5, Allard discloses the invention substantially as claimed. However, Allard is silent about further fitted with at least one vertical shaft filled with granular material extending below invert of said tunnel and in hydraulic communication with the low point of said tunnel via an inlet, said vertical shaft disposed to provide said tunnel with additional capacity for infiltration and complete emptying of said tunnel via infiltration of said water into ground. Maestro teaches a similar tunnel for detention and infiltration including at least one vertical shaft (68, 77) filled with granular material extending below invert (figure 5) of said tunnel and in hydraulic communication with the low point of said tunnel via inlet, said vertical shaft disposed to provide said tunnel with additional capacity for infiltration and complete emptying of said tunnel via infiltration into the ground. It would have been obvious to one of ordinary skill in the art to modify the tunnel of Allard to include the vertical shaft as taught by Maestro, to provide further infiltration capacity. As taught by Ruas, said infiltration perforations and vertical shaft can be located a  level above the invert to prevent complete emptying of the tunnel. 
As to claim 6, Allard discloses wherein there are no perforation in portions of said liner (paragraph 0056; figures 1-3).
As to claim 8 and 9, Allard discloses wherein the inlets of said vertical shafts is fitted with filters disposed to screen silt and other contaminant from entering said vertical shaft (paragraph 0010).
Response to Arguments
Applicant's arguments filed 06/25/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Applicant draws attention to Paragraph 006 of the Specifications that provides a clear limitation for tunnels for the purpose of the present invention. Accordingly, "For the purpose of the present invention, tunnels are horizontally bored or excavated voids of substantially prismatic cross section form lined with a structural liner to withstand external forces." Thus, the limitation excludes all systems that require surface excavation, which is the case for the systems of present art, including the system disclosed by Allard.” – Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., method of making the tunnel “horizontally bored”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, applicant is arguing wherein the process of making the tunnel is different form the inventions. However, when interpreting product-by-process claims, the process is given little patentable weight. Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by different process. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678